Exhibit 10.1

THIS DEBENTURE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS DEBENTURE
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
STATE SECURITIES LAWS. THIS DEBENTURE AND THE COMMON STOCK ISSUABLE UPON
CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENTOR AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO AMPIO PHARMACEUTICALS, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED.

UNSECURED SENIOR CONVERTIBLE DEBENTURE

FOR VALUE RECEIVED, AMPIO PHARMACEUTICALS, INC., a Delaware corporation (the
“Borrower” or “Ampio”), promises to pay to              (the “Holder”) or his
registered assigns or successors in interest, the sum of              Thousand
Dollars ($        .00)(the “Principal Amount”), together with any accrued and
unpaid interest hereon, on January 31, 2011 if not sooner paid in accordance
with the provisions below.

The following terms shall apply to this Debenture:

ARTICLE I

INTEREST, AMORTIZATION AND STATUS

1.1. Interest. This Debenture shall accrue interest at the rate of 8% per annum.

1.2. Payment. If not earlier paid by conversion, payment of the aggregate
principal amount outstanding under this Debenture (the “Principal Amount”) shall
be made on the earlier of (i) one (1) business day after the closing of the
Public Offering (hereinafter defined), or (ii) January 31, 2011 (hereinafter,
the “Maturity Date”).

1.3. Status. At the date hereof, Borrower represents and warrants to Holder that
its outstanding indebtedness consists solely of $400,000 in related party notes
payable (the “RPT Notes”). The RPT Notes are currently due on or about
September 2, 2010. The Borrower will obtain an extension for the due date of the
RPT Notes that will reflect the Maturity Date of this Debenture. In addition, at
the time such extension is obtained, the Borrower will obtain a subordination
agreement from the holder of the RPT Notes that shall subordinate the repayment
of the RPT Notes to the repayment of this Debenture (and debentures issues on
similar terms, as described below). Accordingly, this Debenture and any other
debentures issued by the Borrower on equivalent terms hereto shall jointly
consist of the senior indebtedness of Ampio.

ARTICLE II

CONVERSION REPAYMENT

2.1. Optional Conversion. Subject to the terms of this Article II, the Holder
shall have the right, but not the obligation, at any time until the Maturity
Date, or thereafter during an Event of Default, to convert all or any portion of
the outstanding Principal Amount into fully paid and nonassessable shares of
Common Stock at the Conversion Price. The shares of Common Stock to be issued
upon such conversion are herein referred to as the “Conversion Shares.” The
“Conversion Price” shall mean the per-share price at which Ampio’s Common Stock
is sold in an underwritten public offering (the “Public Offering”) that is the
subject of a registration statement on Form S-1 to be filed with the Securities
and Exchange Commission in late August or early September 2010. The Conversion
Price may be adjusted pursuant to the other terms of this Debenture.



--------------------------------------------------------------------------------

2.2. Mechanics of Holder’s Conversion. This Debenture may be converted by the
Holder in part or in full from time to time after the Issue Date, by submitting
to the Borrower a Notice of Conversion (by facsimile or other reasonable means
of communication dispatched on the Conversion Date prior to 2:00 p.m., Denver,
Colorado time). On each Conversion Date (as hereinafter defined) and in
accordance with its Notice of Conversion, the Holder shall make the appropriate
reduction to the Principal Amount as entered in its records and shall provide
written notice thereof to the Borrower on the Conversion Date. Each date on
which a Notice of Conversion is delivered or telecopied to Borrower in
accordance with the provisions hereof shall be deemed a Conversion Date (the
“Conversion Date”). A form of Notice of Conversion to be employed by the Holder
is annexed hereto as Exhibit A. Borrower shall provide irrevocable written
instructions to the transfer agent accompanied by an opinion of counsel to
Borrower and shall cause the transfer agent to transmit the certificates
representing the Conversion Shares to the Holder by physical delivery or
crediting the account of the Holder’s designated broker with the Depository
Trust Corporation (“DTC”) through its Deposit Withdrawal Agent Commission
(“DWAC”) system within five (5) business days after receipt by Borrower of the
Notice of Conversion (the “Delivery Date”). In the case of the exercise of the
conversion rights set forth herein, the conversion privilege shall be deemed to
have been exercised and the Conversion Shares issuable upon such conversion
shall be deemed to have been issued upon the date of receipt by Borrower of the
Notice of Conversion. The Holder shall be treated for all purposes as the record
holder of such Common Stock, unless the Holder provides Borrower written
instructions to the contrary.

2.3. Determination and Adjustment of Conversion Shares and Conversion Price.

(a) The number of Conversion Shares to be issued upon each conversion of this
Debenture shall be determined by dividing that portion of the principal to be
converted by the then applicable Conversion Price.

(b) The Conversion Price and number and kind of shares or other securities to be
issued upon conversion shall be subject to adjustment from time to time upon the
happening of certain events while this conversion right remains outstanding, as
follows: If the Borrower at any time on or after the issuance date subdivides
(by any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced and the number of Conversion Shares will be
proportionately increased. If the Borrower at any time on or after the issuance
date combines (by combination, reverse stock split or otherwise) its outstanding
shares of Common Stock into a smaller number of shares, the Conversion Price in
effect immediately prior to such combination will be proportionately increased
and the number of Conversion Shares will be proportionately decreased. Any
adjustment under this Section 2.3(b) shall become effective at the close of
business on the date the subdivision or combination becomes effective.
Notwithstanding the foregoing and any other terms of this Debenture, the
issuance of shares of Ampio Common Stock (i) in the Public Offering and (ii) in
connection with the acquisition of DMI BioSciences, Inc., and the issuance of
additional debentures with terms identical to the terms hereof, shall not be
events which shall require any adjustment in the Conversion Price or the
Conversion Shares in this Debenture

(c) As described in subparagraph (b) above, the Borrower may issue additional
debentures on terms identical to those set forth herein. If for any reason the
Borrower issues additional debentures on terms that are more favorable to the
holder(s) thereof than the terms of this Debenture are to the Holder, the
Borrower agrees that it will ascribe “most favored nation” status to the Holder
and will conform the terms of this Debenture such that the terms hereof are as
favorable to the Holder as any other debenture issued to any other holder prior
to the Public Offering.

2.4. Authorized Shares. The Borrower will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of the Conversion Shares upon the full conversion of this Debenture, with such
reservation remaining in effect at all time until this Debenture is repaid in
full by conversion or payment. The Borrower represents that upon issuance, such
Conversion Shares will be duly and validly issued, fully paid and non-assessable
shares of Ampio Common Stock with such rights and attributes as are pari passu
to the rights and attributes of Ampio Common Stock presently outstanding and to
be issued in the Public Offering. In addition, if the Borrower shall issue any
securities or make any change to its capital structure which would change the
number of Conversion Shares into which this Debenture shall be convertible at
the then current Conversion Price, the Borrower shall at the same time make
proper provision so that thereafter there shall be a sufficient number of shares
of Common Stock authorized and reserved for conversion of this Debenture. The
Borrower (i) acknowledges that it has irrevocably instructed its transfer agent
to issue certificates for the Common Stock issuable upon conversion of this
Debenture, and (ii) agrees that its issuance of this Debenture shall constitute
full authority to its officers and agents who are charged with the duty of
executing stock certificates to execute and issue the necessary certificates for
shares of Common Stock in accordance with the terms and conditions of this
Debenture.

 

2



--------------------------------------------------------------------------------

2.5. Issuance of New Debenture. Upon any partial conversion of this Debenture, a
new Debenture containing the same date and provisions of this Debenture shall,
at the request of the Holder, be issued by the Borrower to the Holder for the
principal balance of this Debenture and interest which shall not have been
converted or paid. Subject to the provisions of Article III, the Borrower will
pay no costs, fees or any other consideration to the Holder for the production
and issuance of a new Debenture.

2.6 Status of Conversion Shares. The Conversion Shares issued on any conversion
under this Debenture shall be restricted stock. Accordingly, such Conversion
Shares shall be salable by the Holder in accordance with the provisions of Rule
144 or other available exemption from Section 5 of the Securities Act of 1933,
as amended, in accordance with the terms of such exemption. In connection with
the Public Offering, Ampio will agree with the underwriters thereof to timely
file all required reports under the Securities Exchange Act of 1934, as amended,
in order to ensure that the current public information requirement of Rule 144
is met by the Borrower.

ARTICLE III

EVENTS OF DEFAULT

The occurrence of any of the following events set forth in Sections 3.1 through
3.9, inclusive, shall be an “Event of Default”:

3.1. Failure to Pay Principal. Borrower fails to pay principal, and such failure
shall continue for a period of five (5) days following the date upon which such
payment was due.

3.2. Breach of Covenant. Borrower breaches any covenant or other term or
condition of this Debenture in any material respect and such breach, if subject
to cure, continues for a period of five (5) days after the occurrence thereof
and notice of breach being furnished to Borrower by Holder.

3.3. Breach of Representations and Warranties. Borrower shall have breached in
any material respect any representation or warranty of Borrower made herein, and
such breach continues for a period of five (5) days after the occurrence thereof
and notice of breach being furnished to Borrow by Holder.

3.4. Stop Trade. An SEC stop trade order or Principal Market trading suspension
of the Common Stock shall be in effect for five (5) consecutive days or five
(5) days during a period of 10 consecutive days, excluding in all cases a
suspension of all trading on a Principal Market, provided that Borrower shall
not have been able to cure such trading suspension within 30 days of the notice
thereof. For purposes hereof, the “Principal Market” for the Common Stock is the
OTC Bulletin Board.

3.5. Receiver or Trustee. The Borrower or any of its Subsidiaries shall make an
assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business, or such a receiver or trustee shall otherwise be
appointed.

3.6. Judgments. Any money judgment, writ or similar final process shall be
entered or filed against the Borrower or any of its Subsidiaries or any of their
respective property or other assets for more than $500,000 in the aggregate,
which shall remain unvacated, unbonded or unstayed for a period of thirty
(30) days.

3.7. Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by or against the Borrower or any
of its Subsidiaries, which proceedings are not dismissed within thirty (30) days
of filing.

 

3



--------------------------------------------------------------------------------

3.8. Default Under Other Material Agreements. The occurrence of an Event of
Default under any other material agreement to which the Borrower is party that
evidences indebtedness of at least $500,000.

3.9. Failure to Deliver Conversion Stock or Replacement Debenture. Borrower’s
failure to timely deliver Conversion Stock to the Holder pursuant to and in the
form required by this Debenture, if such failure to timely deliver Conversion
Stock shall not be cured within five (5) business days or, if Borrower is
required to issue a replacement Debenture to Holder, Borrower shall fail to
deliver such replacement Debenture within seven (7) business days.

ARTICLE IV

DEFAULT PROVISIONS

4.1. Default Interest Rate. Following the occurrence and during the continuance
of an Event of Default, interest on this Debenture shall automatically be
instated at a rate of 18% per annum, retroactive (and to be effective) as of the
date of issuance of this Debenture, which interest shall be payable in cash or
Conversion Stock, at the option of the Borrower.

4.2. Conversion Privileges During Default. The conversion privileges set forth
in Article II shall remain in full force and effect from the date hereof and
until this Debenture is paid in full, including in the occurrence of an Event of
Default.

4.3. Cumulative Remedies. The remedies under this Debenture shall be cumulative.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

The Borrower represents and warrants to the Holder as of the date hereof as
follows:

Section 5.1 Organization. Ampio is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite corporate power and authority to own its properties and carry on
its business as now being conducted.

Section 5.2 Authority; Enforceability. Ampio has the requisite corporate power
and authority to execute and deliver this Agreement and to carry out its
obligations hereunder. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of Ampio and no other
corporate proceedings on the part of Ampio are necessary to authorize this
Agreement or to consummate the transactions so contemplated. This Agreement has
been duly executed and delivered by Ampio and constitutes a valid and binding
obligation of Ampio, enforceable against Ampio in accordance with its terms,
except as (a) enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, moratorium or similar laws from time to time in
effect affecting creditors’ rights generally, and (b) the availability of
equitable remedies may be limited by equitable principles of general
applicability.

Section 5.3 Third Party Consents. No consent, authorization, order or approval
of, or filing or registration with, any governmental authority or other person
is required for the execution and delivery of this Agreement or the consummation
by Ampio of any of the transactions contemplated hereby.

 

4



--------------------------------------------------------------------------------

Section 5.4 No Other Representations or Warranties. Except as set forth above in
this Article V and in Section 1.3 hereof, no other representations or
warranties, express or implied, are made in this Agreement by Ampio.

ARTICLE VI

MISCELLANEOUS

6.1. Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

6.2. Notices. Any notice herein required or permitted to be given shall be in
writing, addressed to the receiving party at the address noted below, and sent
by U.S. mail or by confirmed facsimile transmission, to:

in the case of the Holder:

in the case of the Borrower:

Donald B. Wingerter, Jr., Chief Executive Officer

Ampio Pharmaceuticals, Inc.

8400 East Crescent Parkway, Suite 600

Greenwood Village, Colorado 80111

Facsimile: (303) 418-1001

with a copy to:

Robert W. Walter, Esq.

Richardson & Patel, LLP

Colorado location: 9660 East Prentice Circle

Greenwood Village, Colorado 80111

Facsimile: (720)221-8162

6.3. Amendment Provision. The term “Debenture” and all reference thereto, as
used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented, and any successor instrument as it may be amended or supplemented.

6.4. Assignability. This Debenture shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may not be assigned by the Holder without the prior
written consent of the Borrower, which consent will not be unreasonably withheld
by Borrower.

6.5. Cost of Collection. If default is made in the payment of this Debenture,
Borrower shall pay the Holder hereof reasonable costs of collection, including
reasonable attorneys’, expert witness and arbitration fees. If an Event of
Default occurs, then this Section 6.5 shall prevail over Section 6.6 with
respect to responsibility for all costs and fees in the event the Holder
initiates a collection action.

 

5



--------------------------------------------------------------------------------

6.6. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Debenture shall be governed by, and construed in accordance with, the internal
laws of the State of Colorado, without regard to principles of conflicts of
law. HOLDER AND BORROWER WAIVE ANY RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF THIS DEBENTURE OR ANY TRANSACTION
CONTEMPLATED HEREIN, INCLUDING CLAIMS BASED ON CONTRACT, TORT, BREACH OF DUTY
AND ALL OTHER COMMON LAW OR STATUTORY BASES. Each party hereby submits to the
exclusive jurisdiction of the state and federal courts located in the County of
Denver, State of Colorado. If the jury waiver set forth in this Section is not
enforceable, then any dispute, controversy or claim arising out of or relating
to this Debenture or any of the transactions contemplated herein will be finally
settled by binding arbitration in Denver, Colorado in accordance with the then
current Commercial Arbitration Rules of the American Arbitration Association by
one arbitrator appointed in accordance with said rules. The arbitrator shall
apply Colorado law to the resolution of any dispute, without reference to rules
of conflicts of law or rules of statutory arbitration. Judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. Notwithstanding the foregoing, the parties may apply to any court of
competent jurisdiction for preliminary or interim equitable relief, or to compel
arbitration in accordance with this paragraph. The expenses of the arbitration,
including the arbitrator’s fees and expert witness fees, incurred by the parties
to the arbitration, may be awarded to the prevailing party, in the discretion of
the arbitrator, or may be apportioned between the parties in any manner deemed
appropriate by the arbitrator. Unless and until the arbitrator decides that one
party is to pay for all (or a share) of such expenses, both parties shall share
equally in the payment of the arbitrator’s fees as and when billed by the
arbitrator.

6.7. Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by Borrower to the Holder and thus refunded to the Borrower.

6.8. Independent Legal Advice. All parties acknowledge and represent
that: (a) they have read this Debenture; (b) they clearly understand this
Debenture and each of its terms; (c) they fully and unconditionally consent to
the terms of this Debenture; (d) all parties have had the benefit and advice of
counsel of their own selection, and the Holder has not relied upon the advice or
counsel of Richardson & Patel, LLP, counsel to the Borrower, with respect to
this Debenture; (e) they have executed this Debenture, freely, with knowledge,
and without influence or duress; (f) they have not relied upon any other
representations, either written or oral, express or implied, made to them by any
person, except as is specifically set forth herein; and (g) the consideration
received by them has been actual, adequate, sufficient, and received.

6.9. Construction. Each party acknowledges that it or its own independent legal
counsel participated in the preparation of this Debenture and, therefore,
stipulates that the rule of construction that ambiguities are to be resolved
against the drafting party shall not be applied in the interpretation of this
Debenture to favor either party against the other.

[Balance of page intentionally left blank; signature page follows.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Convertible Debenture to be signed
in its name effective as of this      day of August, 2010.

 

AMPIO PHARMACEUTICALS, INC. By:  

/s/

 

Name: Donald B. Wingerter, Jr.

Title: Chief Executive Officer

 

7



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF CONVERSION

(To be executed by the Holder in order to convert all or part of the Debenture
into Common Stock)

[Name and Address of Holder]

The undersigned hereby converts $         of the principal under the Unsecured
Senior Convertible Debenture issued by AMPIO PHARMACEUTICALS, INC. (“Borrower”)
dated as of August     , 2010 by delivery of shares of Common Stock of Borrower
on and subject to the conditions set forth in Article II of such Debenture.

 

1.    Date of Conversion     

 

          2.    Shares To Be Delivered:     

 

         

 

By:  

 

  Name:   Title:

 

8